Exhibit 10.27
[ex1027_1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1027_2.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[ex1027_3.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[ex1027_4.jpg]
$20,000.00 TYRONE, GA. NOVEMBER 5, 2014 PROMISSORY NOTE FOR
VALUE  RECEIVED,  SPEEDEMISSIONS,  INC. (a  Florida  corporation (the "Debtor"),
the principal office of which is located at 1015 Tyrone Rd. B710. Tyrone, Ga.
30290, ("Office"), hereby promises to pay to DIANNA M. PARLONTIERI a Georgia
resident, located at 106 North Cove Drive, Peachtree city, Ga. 30269, or her
successors or assigns (the "Payee"), the principal sum of TWENTY THOUSAND
DOLLARS AND NO1100  ($20,000.00  +  2% Interest of FOUR HUNDRED DOLLARS AND
NO/100, $600.00).  Payment of all amounts due hereunder shall be made in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts by wire or bank
check. The following is a statement of the rights of the Payee and the
conditions to which this Note is subject, and to which the Payee, by the
acceptance of this Note, agrees:  1. Payment. This Note is to be paid in full
with proceeds from the closing of the Salt Lake City, Utah Speedemissions stores
to Dekra Automotive North America. In the event this Note is not paid in full,
then on a monthly basis, commencing the 15th of day December, 2014 and
continuing until this Note is paid in full, Debtor shall pay Payee $1,700.00 per
month for a period of 12 months.  Any overdue payment of principal or interest
on this Note shall bear interest at a per annum rate of interest equal to ten
percent (10%) until paid, payable on demand, but only to the extent that payment
of such interest on overdue principal or interest is enforceable under
applicable law. Debtor may prepay this Note in whole or in part at any time,
from time to time and without penalty or premium. All payments on account of the
indebtedness represented by this Note shall be applied first applied to accrued
and unpaid interest on the principal balance (if any), and the remainder of such
payments applied to installments of principal in their inverse order of maturity
without affecting Debtor's obligation hereunder to pay any remaining immediately
future installments of principal according to the provisions of this Note.
2.  Interest.  Interest shall accrue on the outstanding principal sum under this
Note from the date of disbursement thereof until paid at the rate of two percent
(3.0%) per annum (the "Interest Rate"),  In the event the indebtedness evidenced
by this Note shall not be paid in full on the date when payment is due,
thereafter the unpaid balance of the principal and accrued but unpaid interest
of such indebtedness shall bear interest at the rate of ten percent (10%) per
annum until paid (the "Default Rate"). In no event shall the rate of interest
hereunder exceed that maximum legal rate permitted by applicable law, All
interest accruing hereunder shall be computed on the basis of actual days
elapsed over a year of 360 days. 3.Security. This Promissory Note is unsecured.
Debtor covenants and agrees that if the Note is not paid in full as specified
under the terms in Paragraph 1, debtor will: deliver to Payee, at such intervals
as Payee reasonably may require, such documents, lists, descriptions,
certificates, and other information as may be necessary or proper to keep Payee
fully informed with respect to the description of the payment schedule; (ii)
from time to time promptly execute and deliver to Payee all such other
assignments, certificates, supplemental documents, and financing statements, and
do all other acts or things, as Payee may reasonably request; (iii) promptly
notify Payee of any material and adverse change in any fact or circumstances
warranted or represented by Debtor in this Agreement; (iv) promptly notify Payee
of any claim, action or proceeding of which Debtor is aware which could
materially adversely affect Debtor's Promissory Note; Debtor further covenants
and agrees that without the prior written consent of Payee, Debtor will not:
(ii) remove, or permit to be removed, Debtor's records from the Debtor's Office.
(iii) change the name of Debtor; (iv) change the principal place of business of
Debtor; or (v)  change the state of formation of Debtor. 4. Events of
Default.  If any of the following events (each, an "Event of Default") shall
occur and be continuing:  (i)  the Debtor shall fail to make a payment of
principal when due, but subject to Debtor's ten (10) day opportunity to cure
after receipt of written notice of non-payment from the Payee; (iii) the Debtor
shall (a) admit in writing its inability to pay its debts generally as they
become due, (b) file a petition or commence a voluntary case seeking relief
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable Federal or state bankruptcy or insolvency law or other
similar law, (c) consent to the entry of an order for relief under any law
referred to in (b) above, or to the filing of any such petition or to the
appointment or taking possession of a receiver, liquidator, assignee, trustee,
custodian (or other similar official) of the Debtor or of all or substantially
all of its property, or (d) make an assignment for the benefit of its creditors;
or 2 (iv) an involuntary case shall be commenced in respect of the Debtor under
the Federal Bankruptcy Code, as now constituted or hereafter amended, or any
other applicable Federal or state bankruptcy or insolvency law or other similar
law, or a decree or order shall be entered by a court appointing a receiver,
liquidator, assignee, trustee (or similar official) of the Debtor or of all or
substantially all of its property, or ordering the winding-up or liquidation of
its affairs and either (a) such involuntary case shall not be dismissed or such
decree or order shall not be vacated or set aside or stayed within a period of
sixty (60) days from the date of commencement of such ease or entry of such
decree or order, or (b) an order for relief shall be entered in such involuntary
case under any law referred to above; then, and in each and every such case,
this Note, at the option of the Payee exercised by written notice to the Debtor
in the case of an Event of Default specified in clause (i) of this Section 4,
and automatically in the case of an Event of Default specified in clauses (ii)
through (v) of this Section  4, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding, in which event the Payee hereof shall be entitled to receive
the principal hereof; provided, however, that the Payee, by written notice to
the Debtor, may waive any Event of Default and/or rescind and annual any such
acceleration, but no such waiver or rescission and annulment shall extend to or
shall affect any subsequent default, or shall impair any right consequent
thereon. 5. Representations and Warranties.  The Debtor represents and warrants
to the Payee that: (a)  the execution of this Agreement and the fulfillment of
the terms hereof will not result in a breach of any of the terms or provisions
of, or constitute a default under its articles of organization; (b) the Debtor
has taken all necessary legal action to authorize the execution and delivery of
this Note; 7. Assignment. The obligations of the Debtor under this Note shall be
binding upon the successors of the Debtor. The Payee may assign or transfer this
Note without the consent of the Debtor. The obligations of the Debtor under this
Note may not be assigned without the prior written consent of the Payee, which
consent shall not be unreasonably withheld or delayed. 8.  Waiver and Amendment.
Any provision of this Note may be amended, waived or modified upon the written
consent of the Debtor and the Payee.  Debtor hereby waives and agrees not to
assert or take advantage of (a) any defense that may arise by reason of the lack
of authority of any other person or entity, or the failure of the Payee to file
or enforce a claim against the estate (either in bankruptcy, or any other
proceeding) of said Debtor; (b) any defense based upon failure of the Payee to
commence an action against Debtor (other than a defense based on a statute of
limitations); (c) any duty on the part of the Payee to disclose to Debtor any
facts he may now or hereafter know regarding Debtor; (d) demand for payment of
any of the indebtedness or performance of any of the obligations hereby
evidenced; (e) protest and notice of dishonor or of default to Debtor or to any
other party with respect to the indebtedness; (f) any and all other notices
whatsoever to which Debtor might otherwise be entitled; and (g) any defense
based on 3 lack of due diligence by the Payee in collection, protection,
perfection or realization upon any collateral securing the indebtedness
evidenced by this Note. 9.  Notices.  All notices, demands, requests and other
communications to be given or delivered under or by reason of the provisions of
this Note shall be in writing and shall be deemed to have been given personally
or when mailed by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the addresses of the respective parties set
forth below or to such changed addresses as such parties may have fixed by
notice; provided, however, that notice of change of address shall be effective
only upon receipt: To the Debtor: Speedemissions, Inc. 1015 Tyrone Road, Bldg.
710 Tyrone, GA 30290 Attention: Michael Guirlinger, Director To the Payee:
Dianna M. Parlontieri 106 North Cove Drive Peachtree city, GA. 30269 10.
Governing Law and Jurisdiction. This Note shall be governed by and construed in
accordance with the laws of the Fayette County, State of Georgia, without giving
effect to principles of conflict of laws. 11.  Enforcement. The existence of any
claim, demand, action or cause of action by the Debtor against the Payee, or any
affiliate, principal, partner, director, officer or agent of the Payee, shall
not constitute a defense to the enforcement by the Payee of any of its rights
hereunder. Should any part of the obligations hereunder be collected at law or
through an attorney-at-law, the Payee shall be entitled to collect attorneys'
fees in an amount equal to ten percent (10%) of the amount due, and all costs of
collection. 12.  Compliance with Law.   It is the intention of the parties that
this Agreement complies with the provisions and requirements of all applicable
laws.  In the event that any one or more of the provisions contained in this
Agreement shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in any other respect and the remaining provisions of this Agreement
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired. IN TNESS WHEREOF, the Debtor has caused this
Note to be issued under seal this, ay of November, 2014. DEBTOR:
SPEEDEEMISSIONS, INC. By: Michael Guirlinger, Director Acknowledged by the
Payee: DIANNA M. PARLONTIERI BY: Dianna M. Parlontieri 4
 

--------------------------------------------------------------------------------